Citation Nr: 0800198	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to service-
connected hemorrhoids.

3.  Entitlement to a compensable evaluation for skin disease, 
involving the feet, trunk, neck, face, back and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2007, the veteran testified at a Travel Board 
hearing in St. Petersburg, Florida, before the undersigned 
Veterans Law Judge.  The hearing transcript is of record.

The issues of service connection for GERD and a compensable 
evaluation for skin disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for pes planus was denied 
by the Board in May 1988.

2.  The evidence received since the May 1988 Board decision 
is new, but it does not relate to an unestablished fact 
necessary to substantiate the claim; and thereby, cannot 
raise a reasonable possibility of substantiating the 
underlying claim for service connection.  



CONCLUSIONS OF LAW

1.  The May 1988 Board denial is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2007).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for pes 
planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Pes Planus

The RO first denied the veteran's claim of entitlement to 
service connection for a pes planus in a May 1977 rating 
decision.  The denial was based upon the RO's finding that 
the veteran's pes planus existed prior to service and was not 
aggravated by service.  The claim was later denied by the 
Board in March 1979 and again in May 1988.

The Board's May 1988 decision is final.  38 C.F.R. § 20.1100 
(2007).  A final decision cannot be reopened and reconsidered 
by the VA unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  38 U.S.C.A. § 5108 (West 2002); Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in February 2005, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined in the decision 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the May 1988 
Board decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111 (West 2002).  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Factual Background & Analysis

In May 1988, the Board denied the veteran's claim for service 
connection on the basis that his pes planus existed prior to 
service and was not aggravated by service.  The RO's current 
denial in this case has been predicated upon the fact that 
new and material evidence had not been submitted to reopen 
the claim.  Therefore, any "new" evidence would have to 
show that aggravation of the pre-existing disorder had 
occurred as a result of service.  

Evidence before the Board in 1988 included a February 1971 
pre-induction examination which revealed second degree pes 
planus.  In late June 1973, the veteran was evaluated for 
complaints of flat feet and possible friction blisters.  He 
was placed on temporary profile and received treatment for 
his blisters on several occasions thereafter.  In January 
1974, examination of the feet at separation was negative 
except for a blister disorder of the feet.  In March 1974, 
the veteran was examined at the orthopedic clinic with 
history of blister formation of the feet.  It was noted that 
since basic training he had bilateral painful feet, blisters 
and general foot problems with prolonged standing.  Physical 
examination revealed bilateral flat rigid arches, dry skin 
and old blister marks.  The veteran's arches were considered 
a congenital defect.  

Post-service records include a July 1974 statement from the 
veteran's podiatrist reporting treatment of the veteran in 
1968 and 1969 for acute weak foot bilaterally.  He was fitted 
with arch supports at that time and a new pair of arch 
supports was supplied in 1971.  In 1977, the podiatrist 
submitted another statement again indicating treatment of the 
veteran for subluxation of the muscles and arches of both 
feet on several occasions in 1969, prior to service, and 
again after service in 1975 and 1977.  The veteran gave a 
history of having considerable trouble with his feet in 
service.  The remaining VA and private medical records, dated 
in the 1980s, show treatment for various unrelated disorders, 
few of which pertain to pes planus.  

Evidence received since the May 1988 Board decision consists 
primarily of VA and private treatment records, the veteran's 
written statements, testimony from a personal hearing held in 
August 2007, and duplicate copies of select service and post-
service records.  The treatment records show evaluation for 
various disabilities as well as continued treatment for pes 
planus with no indication as to onset.  

This evidence, although new, is not material in that it shows 
only continued post-service treatment and simply is not 
pertinent to the question of whether the preexisting pes 
planus was aggravated during the veteran's military service, 
(which is the pivotal issue underlying the claim for service 
connection).  Thus, the newly received evidence does not 
relate to an unestablished fact needed to substantiate the 
veteran's claim, and thereby it cannot raise a reasonable 
possibility of substantiating the claim.  

At his August 2007 Travel Board hearing, the veteran 
essentially testified that his preexisting flat feet were not 
disabling at the time he entered service but had become 
problematic during service and that there was a change in his 
duties as a result.  To the extent that he has offered 
testimony in an attempt to establish aggravation of his 
preexisting condition in service, the Board notes that such 
evidence essentially constitutes reiterations of the 
veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding medical causation, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the unsupported testimony, even if new, cannot serve 
as a predicate to reopen the previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for pes planus.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in February 2005 and August 2005, the RO 
informed the veteran of its duty to assist him in 
substantiating his pes planus claim under the VCAA, and the 
effect of this duty upon his claim.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
is therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board also finds that the letters meet the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim for service connection for pes planus.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the pes planus claim is being denied, such 
other issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for pes planus; the appeal is 
denied.


REMAND

The veteran claims that his GERD is caused or aggravated by 
his service-connected hemorrhoid disorder.  38 C.F.R. § 3.310 
(2007).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that 38 C.F.R. § 3.310(a) authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability).  Accordingly, a definitive medical opinion 
regarding the etiology of the veteran's claimed GERD and/or 
whether there has been a measurable permanent increase of his 
non-service-connected GERD, which was caused by the service-
connected hemorrhoids, is needed. 

The Board further notes that 38 C.F.R. § 3.310 has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).  The RO will need to assess the claim 
with consideration of the regulatory amendment in this 
appeal.

In addition, review of the record indicates that the veteran 
has not been sent the necessary VCAA notice as it relates 
directly to his claim for secondary service connection.  The 
Board notes that the RO sent the veteran a letter in February 
2005, which generally advised him of the evidence/information 
required to substantiate a claim for entitlement to service 
connection.  However, he was not specifically informed of the 
type of information or evidence necessary to substantiate a 
claim of service connection on a secondary basis, which 
differs from the usual service connection claim.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the service connection claim on appeal have not been 
accomplished.  To ensure that all due process requirements 
are met the veteran must be apprised of all of the applicable 
provisions of the VCAA including what evidence would 
substantiate his specific claim and the division of 
responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  

With regard to his increased rating claim, during the August 
2007 Travel Board hearing the veteran testified that his skin 
disorder had increased in severity since the last VA 
examination in 2005.  He testified that his skin becomes 
painful, red, raw, and tender and that he wears gloves in 
public because of excessive exfoliation.  

The VA treatment records for the period 2000 to 2007 reflect 
the veteran's skin disorder(s) have been variously diagnosed 
as dermatitis, eczema, xerosis, onychomycosis, and psoriais 
and were fairly well controlled with medication.  The more 
recent records show that over the years the skin disorder 
involving the skin on both palms and the forearms was 
diagnosed as irritant dermatitis, from frequent handwashing.  
During VA examination in 2005 diagnoses of generalized 
xerosis, minimal scalp seborrhea and onychomycosis of the 
toenails on both feet were made.  It was again noted that the 
veteran also had irritant dermatitis of both hands secondary 
to frequent washing.  In an addendum it was noted that the 
veteran's skin condition affected 40 percent of both hands.  

Given the veteran's hearing testimony, which indicates that 
his skin disorder has increased in severity, and to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration, the Board finds that a more contemporaneous VA 
examination is needed.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995) [where record does not adequately reveal current state 
of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination].  

Moreover, the applicable rating criteria are based on the 
percentage of the body or area affected by the disorder.  See 
38 C.F.R. § 4.118, Diagnostic Code 7822 and the recent 
outpatient reports do not permit accurate and informed 
application of the rating schedule, in the Board's judgment.  
Therefore, to facilitate meaningful and accurate application 
of the rating code, the examination of the skin should 
provide and estimate of the extent of the maximum involvement 
of skin disorder as a percentage of the total body and of 
exposed areas.  The frequency and extent of systemic therapy 
should also be summarized.  

The examination should also include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in 2005.  Any additional relevant records 
of VA or private treatment that are not currently of record 
should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document 
that satisfies VCAA notice); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice); and Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).  A general 
form letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his GERD and service-
connected skin disorder, or to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform him and request 
that he obtain and submit it.

3.  Then, afford the veteran an 
appropriate VA examination.  In 
conjunction with the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The physician should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies should be performed, and the 
physician should review the results of 
any testing prior to completing the 
report.  

a.  In the examination report, the 
examiner should discuss the nature and 
extent of the veteran's GERD.  The 
examiner should then address whether 
it is at least as likely as not that 
the GERD is aggravated by the service-
connected hemorrhoid disorder.  

b.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of disability over and 
above the degree of disability that 
would exist without the aggravation 
caused by the veteran's hemorrhoids.  
For example, is the degree of 
increased symptomatology 10 percent, 
20 percent, etc., above the baseline 
symptomatology after the effects of 
the service-connected hemorrhoids are 
first considered?  The increment 
should be identified and defined in 
terms of actual reported findings on 
examination.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.  Thereafter, the veteran should be 
referred for a VA dermatology 
examination.  The claims folder must be 
made available to the examiner(s) in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies and other diagnostic procedures 
deemed necessary, should be conducted.  A 
detailed medical and occupational history 
should be obtained.  The dermatologist 
should describe in detail all symptoms 
reasonably attributable to service-
connected skin disorder and its current 
severity.  

a.  In the examination report, the 
physician should discuss the nature 
and extent of all skin disorders 
present, to include dermatitis, 
xerosis, eczema, psoriasis, and 
onychomycosis.  Complete diagnoses 
should be provided.

b.  The examiner should describe the 
area(s) of the body affected by the 
skin condition, to include the 
percentage of the entire body affected 
and the percentage of exposed area(s) 
affected.  For example, less than 5 
percent of the entire body or less 
than 5 percent of exposed areas; or at 
least 5 percent but less than 20 
percent of the entire body, or at 
least 5 percent but less than 20 
percent of exposed areas, etc.

c.  The examiner should also 
specifically note whether the veteran 
has been prescribed any systemic 
therapy or intensive light therapy, as 
well as the period of time prescribed 
during the prior 12 months.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


